Title: To Benjamin Franklin from ――― Dumont, [20 May? 1777]: résumé
From: Dumont, ——
To: Franklin, Benjamin


<Tuesday, [May 20(?), 1777], in English; at Mrs. Desmoulin’s, Rue des Batailles, Chaillot: Mr. Sayre, on his departure, left with me four letters and duplicates to be sent on the first two ships sailing for America, and told me to find out which vessels those would be. He introduced me to you, and I should have applied in person if I had not feared to be troublesome. Signed Dumont, “son of the Marquis D’aubarede,” and endorsed by Franklin: “Mr. Dumont. Chaillot Chaillot no Date.”>